Title: General Orders, 17 April 1781
From: Washington, George
To: 


                        
                             Tuesday April 17th 1781
                            Parole 
                            Countersigns 
                        
                        The Guards and Fatigue parties furnished for the Quarter master’s, Commissary’s and cloathier’s department at
                            New Windsor and Newburgh that have been a week or longer on duty to be relieved immediately—No Party to continue longer
                            than a Week on that duty without a special order for the purpose.
                        Robert Maples alias John Walker and Nathan Gale ordered to be executed tomorrow are respited untill Friday
                            next.
                        The regimental cloathiers are immediately to apply to the deputy Cloathier General for cloathing for the men
                            of their respective regiments returned unfit for Service for want of Cloaths.
                    